Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	DETAILED ACTION
This action is in response to an application filed July 30, 2020. Claims 1-20 are pending in this application.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Petry et al. (US 2019/0075130 A1).

With respect to claim 1, Petry discloses a method for managing one or more browsing tabs of a browsing sessions on an electronic device ([0096], a first and second browser window), the method comprising:
receiving a request for a browsing tab (Abstract, cloud browsing session receives request for content); 
determining whether to process the request for the browsing tab locally on the electronic device based on one or more parameters associated with at least one of the electronic device or a destination associated with the request ([0032] and [0082], determining if access to content using local browser is at risk, if so, using a secure web container housing a cloud browser, for browser access); 
when it is determined to process the request locally, performing the browsing tab locally on the electronic device ([0083], using a local browser for access to content); and 
when it is determined not to process the request locally, sending the request for the browsing tab to a remote server to perform the browsing tab remotely on the remote server ([0082], if local browser is at risk, using a secure container that includes a cloud browser).
With respect to claim 2, Petry discloses the method of claim 1, further comprising: 
when it is determined to process the request locally, one of: 
performing the browsing session including the browsing tab for which the request is received and at least one other browsing tab locally ([0082]-[0083], using local browser for access to content); 
performing the browsing tab for which the request is received locally ([0082]-[0083]); or 
performing any of the one or more browsing tabs associated with a user associated with the browsing session locally ([0082]-[0083]).
With respect to claim 3, Petry discloses the method of claim 1, wherein the remote server processes the request in a virtual computing instance executing on the remote server (Abstract and [0032], secure container for browsing includes a cloud browser). 
With respect to claim 4, Petry discloses the method of claim 1, further comprising: 
providing a user of the electronic device an option to select not to perform the browsing tab locally, wherein determining whether to process the request for the browsing tab locally on the electronic device is further based on whether the user selects not to perform the browsing tab locally ([0084], where a network administrator may select to forward a URL request to a secure analysis application for remote execution of content).
With respect to claim 5, Petry discloses the method of claim 1, wherein at least one of the one or more parameters relates to security of the electronic device and comprises at least one of: 
a security feed received from an agent that monitors the electronic device; security data that indicates suspicious activity detected on the electronic device; security data that indicates a vulnerability of a browser on which the browsing session is performed; a connection type of the electronic device to a network associated with the browsing session; an IP address of the electronic device being within a certain IP address range; previous browsing history of a user of the electronic device; ranking of a webpage associated with the browsing session; or webpage content of the browsing session ([0043], detecting malicious data);
With respect to claim 6, Petry discloses the method of claim 1, wherein at least one of the one or more parameters relates to security of the electronic device and comprises at least one of:
whether the electronic device is running a prescribed operating system version; whether the electronic device is jailbroken; whether a malicious application is installed on the electronic device; or whether a mandated security application is installed and running on the electronic device ([0056], determining type of operating system of device).
With respect to claim 7, Petry discloses the method of claim 1, wherein at least one of the one or more parameters relates to performance of the electronic device and comprises at least one of:
heaviness of a webpage associated with the browsing session ([0127], status of computing resources);
a battery status of the electronic device ([0127], status of computing resources); or
a storage capacity of the electronic device ([0127], status of computing resources).
With respect to claim 8, Petry discloses the method of claim 1, wherein at least one of the one or more parameters comprises an amount of data needed to be communicated during the browsing session and a network bandwidth provided to the electronic device during the browsing session ([0127], status of computing resources).
With respect to claim 9, Petry discloses the method of claim 1, wherein the destination associated with the request comprises a website, wherein at least one of the one or more parameters comprises:
content of the website; a domain of the website; a ranking of the website; or one or more applications on which the website relies ([0082], malicious content).
	With respect to claim(s) 10-20, the non-transitory medium and electronic device of claim(s) 10-20 does/do not limit or further define over the method of claim(s) 1-9. The limitations of claim(s) 10-20 is/are essentially similar to the limitations of claim(s) 1-9. Therefore, claim(s) 10-20 is/are rejected for the same reasons as claim(s) 1-9. Please see rejection above.	
	


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ESTHER B. HENDERSON whose telephone number is (571)270-3807. The examiner can normally be reached Monday-Friday 6a-2p ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin T. Bates can be reached on 571-272-3980. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ESTHER B. HENDERSON/Primary Examiner, Art Unit 2458                                                                                                                                                                                                        May 26, 2022